Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 25, 2018

                                      No. 04-17-00223-CV

                                Maria Lidia GONZALEZ, et al.,
                                           Appellant

                                                v.

                           ESTATE OF IDELFONSO RAMIREZ,
                                       Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 6215
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       The appellants’ unopposed first joint motion for extension of time to file their motions for
rehearing is hereby GRANTED. Time is extended to November 26, 2018.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court